Dismissed by unpublished PER CURIAM opinion.
PER CURIAM:
Jerry Glenn Joshua seeks to appeal the district court’s order dismissing his petition filed under 28 U.S.C. § 2254 (2000) without prejudice because he is in federal, not state, custody. We have independently reviewed the record and conclude that Joshua has not made a substantial showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Accordingly, we deny a certificate of appeala-bility and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Because no amendment to Joshua's petition could cure the deficiency for which it was dismissed, the dismissal without prejudice is a final, appealable order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).